— Application pursuant to CPLR article 78 and Judiciary Law § 149 (2) seeking an order (1) dissolving the Extraordinary Special and Trial Term created by Executive Order No. 81, (2) granting movants disclosure from the respondents, (3) staying all proceedings in the Extraordinary Special and Trial Term, and (4) consolidating the instant proceeding with petitioners’ motion for like relief, unanimously denied, the cross petitions granted and the petition dismissed, without costs and without disbursements. No opinion. Concur — Kupferman, J. P., Sandler, Fein, Rosenberger and Wallach, JJ.